DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1, 2, 4, and 12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Examiner notes that Figures 1 and 2 are described as prior art in Applicant’s disclosure, while Figures 4 and 12 appear to be directly taken from the British Standard 1722-12:2006 as referenced by Applicant.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that these claims recite “one or both of the further longitudinal webs”, however only one further longitudinal web is claimed in claim 8.  It is unclear what “both” is referring to (maybe claim 9, where another further longitudinal web is set forth?).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (US 2773674).
	Re Clm 1:  Fischer et al. disclose (fig 3) a pale (3) for a palisade fence, the pale comprising a longitudinal web (central lateral section of 4) and two longitudinal side portions (including features 5, 6, 7, 8, etc.), respective first and second longitudinal side portions (left 5, right 5) extending from each side of the longitudinal web at an angle greater than 65 degrees and less than or equal to 90 degrees (Examiner notes that the disclosure of Fischer describes the bead 4 with sides 5 as being rectangular, i.e. 90 degrees between 4 and 5).
	Re Clm 2:  Fischer discloses (top of col 2) wherein the pale has a thickness of between about 1 mm and about 2 mm (disclosed as 0.04 inches = 1.02mm).
Re Clm 5:  Fischer discloses (first line of specification) wherein the pale is formed from metal.
Re Clm 7:  The recitation of “cold formed by rolling or press braking” refers to a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as shown and disclosed by Fischer et al., the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Examiner notes that a product in the prior art made by a different process can anticipate a product-by-process claim.
Re Clms 8 and 9:  Fischer et al. disclose wherein the first and second longitudinal side portions each comprise first and second longitudinal side walls (5 and 7) connected to one another at one of their longitudinal edges by a further longitudinal web (6).
	Re Clm 10 (as best understood):  Fischer et al. disclose wherein one or both of the further longitudinal webs is arched or pointed (in one interpretation, feature 6 is pointed downward, see fig below).

    PNG
    media_image1.png
    286
    639
    media_image1.png
    Greyscale

Re Clm 11:  (as best understood):  Fischer et al. disclose wherein one or both of the further longitudinal webs is substantially flat (in a different interpretation as noted below, feature 6 is substantially flat).
    PNG
    media_image2.png
    286
    639
    media_image2.png
    Greyscale

	Re Clms 12 and 13:  Fischer et al. disclose wherein the second longitudinal side wall comprises a free longitudinal edge portion (curved portion 7 and end 8) wherein the free longitudinal edge portion comprises a lip comprising a free longitudinal edge of the second longitudinal side wall (see fig 3).
	Re Clm 14:  Fischer et al. discloses wherein the longitudinal web is substantially flat (4 is rectangularly flat).
	Re Clm 15:  Fischer et al. disclose wherein one or both longitudinal side portions comprise strengthener comprising a longitudinal formation and/or one or more projections and/or depressions.  Examiner notes that any of the bends and curves of the side portions constitute “formations”, “projections”, and “depressions”.
	Re Clm 18:  Fischer et al. disclose wherein the pale comprises a security head (9 and 10 at top of pale 3).
Re Clm 19:  Fischer et al. disclose a palisade fence comprising two posts (multiple posts 2 are disclosed), at least one rail (1) extending between the posts and at least one pale according to claim 1 connected to the rail (see fig 1).

Re Clm 20:  Fischer et al. disclose a kit of parts for a palisade fence (as shown in fig 1), the kit comprising two posts (multiple posts 2), at least one rail (1) and at least one pale according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2773674).
	Re Clms 3, 4, and 6:  Examiner notes that Fischer et al. fail to explicitly disclose the claim limitations of these claims.  Examiner however notes that providing a pale to meet or exceed the requirements of British Standard 1722-12: 2006 regarding general purpose (GP) palisade fences and/or security (SP) palisade fences would have been readily obvious to one having ordinary skill in the art before the effective filing date of the present invention for the purpose of providing required safety standards of fencing materials.  Examiner notes that British Standard 1722-12: 2006 sets forth the process and results for the claimed three-point bending test of claim 4, wherein the pale has a maximum deflection at its middle of less than or equal to 8 mm when subjected to a load of 2.5 kN, or of less than or equal to 10 mm when subjected to a load of 3.5 kN (See copied BS 1722-12:2006 section 3.2.2 below).  Examiner also notes that British Standard 1722-12: 2006 sets forth the materials used in such fencing should be steel having a yield stress greater than 235 N/mm2 (see BS 1722-12:2006 Section 4.1 below).

    PNG
    media_image3.png
    156
    522
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    228
    485
    media_image4.png
    Greyscale


Re Clm 16: Examiner notes that BS 1722-12:2006 set forth a minimum face to view greater than 65mm (see Section 3.2.3 below), but fails to set forth a maximum of less than 155mm.  Examiner notes that providing a face to view (width) of the pale to be less than 155mm would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention for the intended design size and utility (desired security) of the individual pale in a palisade fence.  Examiner notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Re Clm 17: Examiner notes that Fischer et al fail to disclose wherein the pale has a cross-sectional area of less than 205 mm2 extending along a major proportion of its length.  Examiner notes that providing the pale of Fischer et al. with a cross cross-sectional area of less than 205 mm2 extending along a major proportion of its length would have been a design consideration by one having ordinary skill in the art before the effective filing date of the present invention for the purpose of sizing the pale and palisade fence for a desired utility and reducing the amount to material used to make such a fence.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678